Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-4 and 7-18 are pending 
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 12/06/2022 are acknowledged.  Claims 1-3,6 and 10-13 are amended, claims 5-6 are cancelled and claims 17-18 remain withdrawn, as being drawn to an unelected invention or specie. Claims under consideration in the instant office action are claims 1-4 and 7-16
 	Applicants' arguments, filed 12/06/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In the interest of compact prosecution, examiner tried calling the applicant to propose a claim amendment but was unable to reach the applicants. 
Election/Restrictions

Applicant’s response to the examiner’s statement in the non-final rejection that  “Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a))” has been noted and acknowledged. Applicants recite that the  election was made with traverse to claims, 17 and 18, because independent claim 1 depends on claim 1, and while claim 16 teaches a method of treatment using a pharmaceutical composition of claim 1 -- it shares a common inventive element because it is limited to the same composition in claim 1 and it would not impose an undue burden on Examiner to rejoin the claim 16, because would require no further examination once claim 1 is allowed. 
While this argument is acknowledged it is not found to be persuasive, The applicant's argument is not persuasive because invention I, II and invention III in the restriction requirement mailed on 01/24/2022, are patentably distinct and/or independent, each from the other because as per MPEP,

    PNG
    media_image1.png
    199
    1066
    media_image1.png
    Greyscale

In the instant case invention II and invention III can be practiced with other forms of composition not comprising the exact composition of invention I and invention 1 can be used in other methods such as for treatment of Jet lag or allergies.  Further the search for the inventions I and II are distinct for the reasons given in the restriction requirement dated 01/24/2022 and the search in the non-patent literature required for invention I is not required for invention II and Invention III. It is noted that while the searches of inventions I, II and III may be overlapping, there is no reason to believe that the searches would be co-extensive. In searching invention I, the examiner will be focusing on the patentability of just the composition itself and not the use of the product as set forth in invention II and III. Conversely, in searching invention II or III, the examiner will be focusing on the patentability of use of the product and not the product itself. Accordingly, a search for both groups would pose an undue burden on the office.  Furthermore, it is noted that Applicants’ elected product claims are not in condition for allowance, thus, rejoinder at this time is not proper.
The requirement is still deemed proper and is therefore made FINAL. Claims 17-18 are withdrawn from consideration from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, there being no allowable generic or linking claims. Claims 1-4 and 7-16 are under examination. The requirement for restriction is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2, 15 and 16 are rejected under 35 USC § 112(d) as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
 Claim 2 recites the ratio of fexofenadine: famotidine: melatonin to be from 1:1:1 to 100:50:1. Claim 1 upon which it depends on recites the concentration range for Fexofenadine as 200mg-500 mg and famotidine as 10 mg-100mg. So there is no way the ratio of 1:1 and other ratios encompassed by the ratio range claimed can be achieved as the minimum dosage for fexofenadine in 200 mg and maximum dosage for famotidine is 100 mg and at no point will the two dosages be same to get 1:1 ratio as claimed in claim 2. As such the instant claim 2 fails to further limit claim 1 upon which it is dependent on.
Claims 15 and 16 which depends on claim 1 recites fexofenadine concentration to be at 60 mg and 120 mg respectively which fails to further limit the concentration range of 200-500 mg of fexofenadine recited in instant claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 15-16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claims 15-16 are vague and indefinite in that there is no clear and positive prior antecedent basis for the concentration of fexofenadine of 60 mg and 120 mg respectively  in the claims because claim 1 upon which they depend recite the fexofenadine concentration range to be between 200-500 mg. 


Claim Rejections - 35 USC § 103.
New grounds of rejection necessitated by the claim amendment dated 12/06/2022
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Legere III et al. (WO 2016/011254) in view of Knutsen et al. (WO 2012/1701883) (both references are cited in IDS dated 12/17/2021)
Instant claims are drawn to a pharmaceutical composition comprising: Fexofenadine or salt thereof in an amount ranging from 200 mg to 500 mg, Famotidine or salt thereof in an amount ranging from 10 mg to 100mg and Melatonin or salt thereof.
Legere III et al. discloses compositions comprising a H1 antihistamine, leukotriene receptor antagonist and an H2 antihistamine [0001]. They disclose the H1 antihistamine to include fexofenadine [0022] and he H2 antihistamine to include famotidine [0024]. They teach the dosage of the h1 antihistamine and the H2 antihistamine to be between 0.01 mg to 500 mg [0027], specifically teach a composition comprising 60-180 mg fexofenadine and 10-40 mg famotidine [0028]. They disclose that the composition may comprise pharmaceutical excipient, adjuvant and carrier including diluent, granulating agent, lubricant, binder or disintegrating agent [0035] and formulated as tablets, capsules or lozenges [0036] [0040-0043]. They teach that the tablet can be prepared by compression of mixtures or granulations obtained by wet granulation, dry granulation or compaction [0038]. They disclose the use of these agents in the treatment of inflammatory or allergic conditions [0047].
While Legere III et al disclose the composition comprising fexofenadine and famotidine, they do not teach the inclusion of melatonin in their composition.
However, Knutsen et al. discloses compositions comprising a sedating antihistamine and indole-based natural products such as melatonin (abstract). Knutesen et al. discloses that the presence of circulatory, digestive and respiratory diseae allergy, migraine and rheumatic disorders show the highest association with insomnia together with pain, life stress and health dissatisfaction (page 2, lines 15-19).  Knutsen et al. discloses the use,  of melatonin in combination with antihistamines will therefore provide an improved sleep-aid especially in the treatment of circadian rhythm sleep disorders resulting in insomnia and poor sleep quality (page 6, lines 13-16). They disclose wherein the antihistamine drug comprises fexofenadine (reference claim 2) and the indole-based compounds is melatonin (reference claim 5). They disclose where in their composition is a tablet, fast dissolving tablet, capsule and beverage (reference claim 14). They teach inclusion of  bota,oms B3 amd B6 in their composition (page 7, lines 27-30). Knutsen et al. discloses that the dosage lebels are developed based on the typical human subjects (a 70 kg subject)  and that modification of dosages based on needs of the subject is well within the skill of  the ordinary artisan and they also teach that  that these dosage ranges are by way of example only, and that daily administration can be adjusted depending on various factors. The specific dosage of the compound to be administered, and the duration of treatment are interdependent. The dosage and treatment regimen will also depend upon such factors as the specific compound used, the treatment indication, the  efficacy of the compound, the personal attributes of the subject (such as, for example, weight, age, gender, and medical condition of the subject}, and compliance with the treatment regimen (page 10, lines 6-17).,   Knutsen et al. discloses tablet formulation comprising 0.001 g-0.05 g (1 mg to 50 mg) of the selected antihistamine and 0.0001g-0.01g ( 0.1 mg to 10 mg) of melatonin (page 12, lines 20-23). They also disclose the use of suitable excipients for the tablet formulation such as dicalcium phosphate, magnesium stearate, microcrystalline cellulose and sodium starch glycolate (page 12, lines 26-30).They disclose the addition of excipients such as carriers such as inert solid diluents or fillers, aqueous solutions and various organic solvents, the composition can include flavoring, s binders, excipients, taste-masking agents etc., disintergrants such as starch methylcellulose, Binding agents such as polybinylpyroolidone, sucrose or gelatin, lubricating agents such as magnesium stearate, talc, fillers such as lactose  etc.  (page 19, line 13- page 10, line 2).
As such it would have been prima facia obvious to a person of ordinary skill in the art to arrive at the instant claims motivated and guided by the combined teachings of Legere III  et al. and Knutsen  et al. An ordinarily skilled artisan would be motivated from Legere III et al.  to formulate composition comprising Fexofenidine and famotidine for use in the treatment of respiratory and inflammatory conditions, They would be motivated by Knutsen et al to include Melatonin in the composition to help aid the effectiveness of the antihistamine combination by helping the subject get better sleep and fell rested. A person of ordinary skill in the art would be imbued with a reasonable expectation of success that including melatonin in combination with fexofenadine and famotidine formulation of Legere III et al. would enhance the effectiveness of the drug combination by ensuring the patient gets restful sleep.
With regards to the dosages and ratios claimed in instant claims 1-4, while the references above do not teach the fexofenadine concentration range of 200 mg-500mg, Legere III et al. teaches a concentration  of 180 mg of fexofenadine and provide an ordinary skilled artisan a starting range of the dosages and as taught by Knutsen et al. the dosages are optimized based on several factors and this optimization is routine in pharmaceutical arts and obvious to a person of ordinary skill in the art.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention. In addition, although the prior art references of record do not claim the claimed dosages, one having ordinary skill  in the art can optimize dosages in order to provide an individual in need thereof with a therapeutic effective dose while minimizing adverse and/or unwanted side effects.  The skilled artisan surely realizes that recommended dosages are exemplary and serve the skilled artisan as guideposts for the physician administering the treatment.  The specific safe and effective amounts vary with a variety of factors, such as the age of the patient, the condition being treated, the duration of treatment, additional therapies, the carrier and diluents, the mode and methods of administration.  Accordingly, one having ordinary skill in the art would have been motivated to determine optimum amounts to get the maximum effect of the drugs and thus these references render the instantly claimed subject matter obvious. An ordinarily skilled artisan would arrive at the instantly claimed concentration while conducting routine optimization testing to achieve this goal.



Response to arguments dated 12/06/2022
Applicant’s arguments with respect to the previous rejection of the claims have been considered but are not persuasive in light of this new ground of rejection necessitated by Applicant's amendments to the claims.  However, in the interest of a full prosecution history, the Examiner will address Applicant’s arguments as they pertain to the present rejection
Applicants argue that their amendment to claim 1 to include a limitation of Fexofenadine or salts or hydrates or solvates thereof in an amount ranging from 200 mg to 500 mg and Famotidine or salts or hydrates or solvates thereof is present in an amount ranging from 10 mg to 100 overcomes the rejection.
Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Using the dosage range taught by Legere III et al, it would be obvious to a skilled artisan to arrive at the instantly claimed dose.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention. 
Conclusion
Claims 1-4 and 7-16 are rejected. No claims are allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	

/SAVITHA M RAO/Primary Examiner, Art Unit 1629